Case 1:18-cv-03127-JMS-DML Document 35 Filed 08/07/19 Page 1 of 1 PageID #: 160




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  JONIECE BROOKS
  and JAYDEN BOND,

                          Plaintiffs,
                                                     Case No: 1:18-cv-03127-WTL-DML
                 v.

  FISHERS HIGH SCHOOL,
  HAMILTON SOUTHEASTERN
  SCHOOL CORPORATION, aka
  HAMILTON SOUTHEASTERN
  SCHOOL DISTRICT, aka,
  HAMILTON SOUTHEASTERN
  SCHOOLS, and RICK WIMMER,

                          Defendants.

                           ORDER GRANTING JOINT MOTION
                       TO MODIFY THE CASE MANAGEMENT PLAN

        The parties, by counsel, having filed their Joint Motion to Modify the Case Management

 Plan, and the Court having reviewed same and being duly advised in the premises, now finds

 said Motion should be GRANTED.

        IT IS THEREFORE ORDERED, that the deadline for discovery be set for September 13,

 2019 and that the party with the burden of proof file a statement of the claims or defenses it

 intends to prove at trial, stating specifically the legal theories upon which the claims or defenses

 are based, on or before September 20, 2019.


         Date: 8/7/2019
                                                       ____________________________________
                                                          Debra McVicker Lynch
                                                          United States Magistrate Judge
                                                          Southern District of Indiana

 Distribution:
 All Electronically Registered Counsel
